PER CURIAM.
Upon trial by jury, during the course of which her written pretrial confession was introduced into evidence over objection, defendant was convicted of second-degree murder. On appeal she asserts that the confession should not have been admitted because she was so intoxicated at the time she made the statement she could not freely and voluntarily waive her right to counsel and right to remain silent. She does not contend that she was not advised of these rights, but only that because of intoxication she could not understand the advice and act intelligently upon it. Eight witnesses testified that at the time she was advised of her rights she was rational, coherent and fully capable .of understanding them.
It is not our function to try a matter such as this de novo. See State v. Fisher, 5 Or App 483, 484 P2d 864, decided this date.
Affirmed.